 418DECISIONS OF NATIONAL LABOR RELATIONS BOARDGoodFoodsManufacturing&Processing Corpora-tion,Chicago Lamb Packers,Inc.-DivisionandLo-cal UnionNo. 87,Amalgamated Meat Cutters andButcherWorkmen of North America,AFL-CIO.Case 13-CA-9994February 16, 1972DECISION AND ORDERBY MEMBERS FANNING, KENNEDY, AND JENKINSOn May 26, 1971, Trial Examiner Thomas A. Ricciissued his Decision in the above-entitled case, findingthat Respondent had engaged in and wasengaging incertain unfair labor practices within the meaning of theNational Labor Relations Act, as amended, and recom-mending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attachedTrial Examiner's Decision. Thereafter, the Union andthe General Counsel filed exceptions to the Trial Ex-aminer's Decision and supporting briefs. Respondentfiled neither exceptions nor a brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Ex-aminermade at the hearing and finds that no prejudi-cialerrorwas committed. The rulings are herebyaffirmed. The Board has considered the Trial Ex-aminer'sDecision, the exceptions and briefs, and theentire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner to the extent consistent herewith.1.The Trial Examiner found, and we agree, thatRespondent is a successor-employer of employees cov-ered by a valid collective-bargaining agreement in anappropriate unit,' and that its refusal to bargain withthe Union violated Section 8(a) (5) and (1) of the Act.We note that Respondent does not except to thesefindings.In fashioning his remedy for this violation, however,the Trial Examiner reasoned that the "special circum-stances" of this case warranted withholding both theusual bargaining order, and an order that Respondenthonor, adopt, and enforce the contract between Re-spondent's predecessor and the Union. We find meritin the exceptions of the Union and the General Coun-sel, and disavow the rationale upon which the TrialExaminer bases his conclusion that our usual remedyis not warranted. The record amply demonstrates thatRespondent's decision to refuse to bargain with the'All production and maintenance employees,but excludingoffice cleri-cal employees,professionalemployees,guards and supervisors as defined inthe ActUnion was based on rejection of the collective-bargain-ing principle. Respondent's defense was to assert itsreligious conviction that obedience to the Act was tan-tamount to disobedience of the spiritual law of Islam.Employers in other proceedings before the Board havealso based their refusal to comply with the Act onreligious grounds, and in each case the Board, withcourt approval, has rejected this defense.2 The require-ment that an employer bargain in good faith with thechosen representative of his employees is directed at"conduct" and not "belief," and it is well settled thatthe First Amendment's protection of religious libertydoes not preclude civil regulation of religious conductwhich contravenes the law of the land.' We see noreason why this well-settled rationale should not alsoapply in this case.We shall order Respondent to honor, adopt, andenforce the collective-bargaining agreement for the du-ration of its term,4 to bargain collectively with the Un-ion upon request, for a succeeding agreement, and, if anunderstanding is reached, to embody such understand-ing in a signed agreement.2.The complaint alleged, and the General Counselproved, but the Trial Examiner did not find, that Re-spondent made certain unilateral changes in the termsand conditions of employment of the unit employees atthe plant, in violation of Section 8(a) (5) and (1) of theAct. Specifically, Respondent eliminated the existingvacation and pension plans, reduced the number ofpaid holidays, altered the coverage under the insuranceprogram and sought to replace it with another, set itsown wage rates for new hires, and after August 28,1970, changed the method of remuneration for butch-ers.We do not agree with the Trial Examiner's failuretomake findings with respect to these unilateralchanges.While it may be argued that these violationsof the Act are an integral part of Respondent's religiousconvictions, we must find, for the reasons set forthabove, that they are separate violations of the Act, andalso require separate unfair labor practice findings, andan appropriate remedy.' Therefore, we find that Re-spondent's unilateral changes with respect to holidays,vacations, pensions and insurance plan coverage, wagerates, and method of remuneration constitute viola-'Cap Sante Vue, Inc. v N..LR.B.,424 F 2d 883 (C.A D.C, 1970), enfg172 NLRB No 176;Western Meat Packers, Inc.,148 NLRB 444, enforce-mentdenied onother grounds 350 F.2d 804 (C A 10, 1965)'Braunfeldv.Brown,366 U S. 599,Cantwell v Connecticut,310 U S296,Church of the Latter Day Saints of Jesus Christ v U.S.,136 U S 1,Reynolds vU.S., 98 U S 145Ranch-Way, Inc.,183 NLRB No 116, enfd. 445 F 2d 625 (C.A 10,1971);The William J.BurnsInternational Detective Agency, Inc.,182NLRB 348, enforcement denied inpart441 F.2d 911 (C A 2, 1971), cert.granted404 U S. 822MemberJenkins,consistentwith his position inWilliam J. Burns,wouldnot order Respondentto adopt its predecessor's collective-bargaining agree-ment'CfSoloman Johnsky d/b/a Avenue Meat Center,184 NLRB No. 94195 NLRB No. 83 GOOD FOODS MANUFACTURING & PROCESSING CORP419tions of Section 8(a)(5) and (1) of the Act. Accordingly,we shall order it to make all employees whole both forall benefits which they may have lost by virtue of theseunilateral changes, and also for all contractual benefitsunlawfully withheld from them by virtue of its failureto abide by the provisions of the collective-bargainingagreement.3.The Trial Examiner found, and we agree, that onAugust 24, 1970, Respondent discharged NathanBrown, Anthony DiVizio, Hugh Franklin, Wardell Ol-lie,Quincy Totten, and Alonzo Woodson in violationof Section 8(a)(3) and (1) of the Act. We note thatRespondent does not except to these findings.The Trial Examiner further found, however, thatonly Woodson was entitled to an offer of reinstatement,on the ground that on August 28, 1970, Respondentunequivocally offered the other dischargees reinstate-ment to their former jobs, and this offer satisfied Re-spondent's duty to them. We do not agree with thesefindings. The inference is clear that the reinstatementoffered to the dischargees was not to their former jobs,but to jobs which included the unlawful unilateralchanges in conditions of employment found above(elimination of existing vacation and pension plans,reduction of the number of paid holidays, alteration ofthe insurance program, and change in the method ofremuneration).As for DiVizio, the only dischargeewho accepted the offer of reinstatement and returned towork, the record shows that Respondent changed himfrom piecework to a weekly salary and also assignedhim additional duties (giving on-the-job training to thenewly hired laborers in the slaughtering operation). AsforWillie Echols, who quit in July before the dis-criminatory discharge of the others, the recordsuggeststhat, like DiVizio, Respondent may not have accordedhim the full terms and conditions of employment towhich he was entitled. Accordingly, he is to be includedin our backpay orders where appropriate,infra.Back-pay is to be computed in the conventional and estab-lished manner.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended,the National Labor RelationsBoard hereby orders that the Respondent,Good FoodsManufacturing & Processing Corporation,ChicagoLamb Packers,Inc.-Division,Chicago,Illinois, itsofficers, agents, successors,and assigns, shall:1.Cease and desist from:(a) Coercively interrogating its employees concern-ing their union activities and threatening to close itsplant in retaliation for its employees'union activities.(b)Discouraging membership in Local Union No.87, Amalgamated Meat Cutters and Butcher Workmenof North America,AFL-CIO,or any other labor or-ganization, by discharging or otherwise discriminatingagainst employees in regard to their hire or tenure ofemployment or other condition of employment.(c)Refusing to bargain with Local Union No. 87,Amalgamated Meat Cutters and Butcher Workmen ofNorth America, AFL-CIO, with respect to rates ofpay, hours of employment, and other terms and condi-tions of employment.(d) Failing or refusing, as successor to Chicago LambPackers, a partnership, to honor, adopt, and enforcethe collective-bargaining agreementwith Local UnionNo. 87, Amalgamated Meat Cutters and ButcherWorkmen of North America, AFL-CIO.(e)Unilaterally changing the wages or other termsand conditions of employment of employees in the ap-propriate unit without prior consultation with LocalUnion No. 87, Amalgamated Meat Cutters andButcher Workmen of North America, AFL-CIO.(f) In any other manner interfering with, restraining,or coercing employees in the exercise of their rights toself-organization, to form, join, or assist labor organiza-tions, to bargain collectively through representatives oftheir own choosing, and to engage in other concertedactivities for the purpose of collective bargaining orother mutual aid or protection, or to refrain from anyand all such activities.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Offer to NathanBrown,Anthony DiVizio, HughFranklin,Wardell Ollie, Quincy Totten, and AlonzoWoodson immediate and full reinstatement to theirformer positions or, if those positions no longer exist,to substantially equivalent positions, without prejudiceto their seniority or other rights and privileges.(b) Notify immediately the above-named individuals,if presentlyserving inthe Armed Forces of the UnitedStates, of the right to full reinstatement, upon applica-tion after discharge from the Armed Forces, in accord-ance with the Selective Service Act and the UniversalMilitary Training and Service Act.(c)Make whole Nathan Brown, Anthony DiVizio,Hugh Franklin, Wardell Ollie, Quincy Totten, andAlonzo Woodson in the manner set forth herein and inthe section of the Trial Examiner's Decision entitled"The Remedy," for any loss of pay or other benefitsthey may have suffered by reason of Respondent's dis-crimination against them.(d) Honor, adopt, and enforce Chicago Lamb Pack-ers' collective-bargaining agreement with Local UnionNo. 87, Amalgamated Meat Cutters and ButcherWorkmen of North America, AFL-CIO, and makewhole all employees (including Willie Echols) for con-tractual benefits which Respondent may have unlaw-fully withheld by virtue of its failure to abide by theprovisions of the collective-bargaining agreement since 420DECISIONSOF NATIONAL LABOR RELATIONS BOARDitsacquisition of the employing enterprise involvedherein.(e)Bargaincollectively,upon request,with LocalUnionNo. 87, Amalgamated Meat Cutters andButcher Workmen of North America, AFL-CIO, fora succeeding agreement,and, if an understanding isreached, embody such understanding in a signed agree-ment.(f)Make whole all employees (including WillieEchols) for any benefits which Respondent may haveunlawfully withheld by virtue of any unilateral changesRespondent may have instituted in the terms and con-ditions of employment.(g) Pay to the Union any amounts due for health,welfare, and pension payments earned by these em-ployees during the period of their employment with theRespondent.(h) Preserve and, upon request, make available to theBoard or its agents,for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpaydue under the terms of this Order.(i)Post at its place of business in Chicago, Illinois,copies of the attached notice marked "Appendix." Co-pies of said notice, on forms provided by the RegionalDirector for Region 13, after being duly signed by Re-spondent's authorized representative, shall be postedby it immediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter, in con-spicuous places, including all places where notices toemployees are customarily posted. Reasonable stepsshall be taken by Respondent to insure that said noticesare not altered, defaced, or covered by any othermaterial.(j)Notify the Regional Director for Region 13, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.'HOWARDJENKINS,JR.,concurring:I concur in the findings and conclusions of my col-leagues.Concerning Respondent's offer to reinstate the un-lawfully discharged employees on August 28, 1970, theoffer included the condition that "the Union is out."Such a condition is itself unlawful. Thus the offer ofreinstatement, not comporting with the Act as well asnot being unconditional, cannot satisfy Respondent's'In the event that this Order is enforced by a Judgmentof a United StatesCourt of Appeals,the words in the notice reading"POSTED BY ORDEROF THENATIONAL LABOR RELATIONS BOARD"shall be changedto read"POSTED PURSUANT TO A JUDGMENT OF THE UNITEDSTATES COURT OF APPEALS ENFORCING AN ORDER OF THENATIONAL LABOR RELATIONS BOARD."obligation to the employees so as to cut off its backpayliability.APPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT coercively interrogate employeesabout their union membership, activities, or sym-pathies.WE WILL WILL NOT threaten employees withclosure of our plant to discourage employee mem-bership in, or support of, Local Union No. 87,Amalgamated Meat Cutters and Butcher Work-men of North America, AFL-CIO, or any otherlabor organization.WE WILL NOT discharge or otherwise discrimi-nate against employees because they join, assist, orgive support to Local Union No. 87, Amal-gamated Meat Cutters and Butcher Workmen ofNorth America, AFL-CIO, or any other labororganization.WE WILL adopt, honor, and enforce the collec-tive-bargaining agreement between Chicago LambPackers and Local Union No. 87, AmalgamatedMeat Cutters and Butcher Workmen of NorthAmerica, AFL-CIO, for the duration of its term.WE WILL bargain, upon request, with LocalUnion No. 87, Amalgamated Meat Cutters andButcher Workmen of North America, AFL-CIO,for a succeeding agreement, and if an understand-ing is reached, embody such understanding in asigned agreement.WE WILL make restitution of all contractualbenefits which we may have unlawfully withheldby virtue of the failure to abide by the collective-bargaining agreement in effect at the time we ac-quired the business of Chicago Lamb Packers.WE WILL NOT make unilateral changes with re-spect to wages, hours, and terms and conditions ofemployment of the employees in the bargainingunit without consultation with Local Union No.87,AmalgamatedMeat Cutters and ButcherWorkmen of North America, AFL-CIO, or anyother labor organization which may representthem in the future.WE WILL make the employees whole for anybenefits which may have been lost by virtue of anyunilateral changes we may have instituted in theterms and conditions of employment without con-sultation with Local Union No. 87, AmalgamatedMeat Cutters and Butcher Workmen of NorthAmerica, AFL-CIO. GOOD FOODS MANUFACTURING & PROCESSING CORP421WE WILL pay to the Union any amounts duefor health, welfare, and pension payments earnedby these employees during the period of their em-ployment with the Respondent.WE WILL offer to NathanBrown,Anthony Di-Vizio, Hugh Franklin, Wardell Ollie, Quincy Tot-ten, and Alonzo Woodson immediate and fullreinstatement to their former positions or, if thosepositions no longer exist, to substantially equiva-lent positions, without prejudice to their seniorityor other rights and privileges, and make themwhole for any loss of pay they may have sufferedby reason of our discrimination against them.WE WILL NOT interfere with, restrain, or coerceemployees in the exercise of their rights to self-organization, to form, join, or assist labor organi-zations, to bargain collectively through represent-atives of their own choosing, and to engage inother concerted activities for the purpose of collec-tive bargaining or other mutual aid or protection,or to refrain from any and all such activities.GooD FOODSMANUFACTURINGPROCESSINGCORPORATION,CHICAGO LAMBPACKERSINC -DIVISION(Employer)DatedBy(Representative)(Title)We will notify immediately Alonzo Woodson, if pres-entlyserving inthe Armed Forces of the UnitedStates,of the right to full reinstatement, upon application afterdischarge from the Armed Forces, in accordance withthe Selective Service Act and the Universal MilitaryTraining and Service Act.This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any othermaterial.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, Room 881, Everett Dirksen Building, 219 SouthDearborn Street, Chicago, Illinois 60604, Telephone312-353-7572.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASETHOMAS A. Ricci, Trial Examiner: A hearing in theabove-entitled proceeding was held before the duly desig-nated Trial Examiner on various dates between Januray 26and February 12, 1971, at Chicago, Illinois, on complaint ofthe General Counsel against Good Foods Manufacturing &Processing Corporation, Chicago Lamb Packers, Inc.-Divi-sion,herein called the Respondent or the Company. Theprincipal issue of the case is whether the Respondent refusedto bargain with Local Union No. 87, Amalgamated MeatCutters and Butcher Workmen of North America, AFL-CIO, herein called the Union, in violation of Section 8(a)(5)of the Act.The complaintalso allegesthat the Respondentviolated Section 8(a)(3) in the discharge of six employees onAugust 24, 1970. The Respondent denies commission of anyunfair labor practices. Briefs were filed by the General Coun-sel and the Union.Upon the entire record and from my observation of thewitnesses, I make the following:'FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTThis proceeding arises out of the operation of a lamb pro-cessing plant located at 3907 South Halsted Street in Chicago.For some years prior to March 28, 1970, it was owned andoperated by a partnership called Chicago Lamb Packers,whose individual partners were Anthony Chiappetti, Sal-vatore(Sam) Musillami,Saverio(Benny)Musillami,and Al-bert Crocetti. This partnership sold the business to a corpora-tionnamed Good Foods Manufacturing & ProcessingCorporation, herein called Good Foods, which on April 1,1970, continued doing the same business previously carriedon by the seller. There exists another corporation calledChicago Lamb Packers, Inc., which joins with the GoodFoods company in doing the business in question. The twodesignate themselves jointly, and in this fashion carry on thecommercial enterprises, as Good Foods Manufacturing &Porcessing Corporation, Chicago Lamb Packers, Inc.-Divi-sion. The complaint uses this last combined name to identifythe Respondent in the case.The following facts, alleged in the complaint, are admittedin the answer. Good Foods and Chicago Lamb Packers, Inc.,are corporations organized and existing by virtue of the lawsof the State of Illinois; they constitute an affiliated businesswith common ownership, officers, directors, and operators;their directors and officers formulate and administer a com-mon labor policy affecting the employees of the companies;and they constitute a single-integrated business enterprise.Since its purchase of the plant in question the Respondent hasbeen engaged in manufacture, processing and sale of food,food products, and related commodities. In the course of thisbusiness it annually sells and ships finished products valuedin excess of $50,000 in interstate commerce,annually pur-chases goods and materials valued in excess of $50,000 di-rectly in interstate commerce, and annually purchases goodsand materials valued in excess of $50,000 from enterpriseswhich receive said goods directly in interstate commerce.The Respondent contends that it is not engaged in com-merce within the meaning of the Act and that therefore theBoard is without jurisdiction over any of its affairs, related orunrelated to its employees' right to engage in collective bar-gaining.The predicate for this argument are the following'A motion by the General Counsel to correct certain typographicalerrors in the transcript,unopposed,ishereby granted 422DECISIONSOF NATIONAL LABORRELATIONS BOARDfurther facts established in the record. The stock of these twocorporations-Good Foods and Chicago Lamb Packers-isowned by a third corporation called Your Supermarkets.Your Supermarkets operates a retail food store. In turn thestock of Your Supermarkets is owned by a religious corpora-tion called "Muhammed's Temple # 2 of the Holy Temple ofIslam." Most of the officers and directors of the two immedi-ately involved corporations are officers of Your Supermarketsand of the Temple organization, as well as active officials ofother related companies. The attack upon jurisdiction isbased essentially on religious grounds. It is said that theultimatepurpose of these various corporations, viewed in theaggregate, is to further a religious objective, and that there-fore the principle which would exclude a group of Imans, forexample, engaged in a direct religious function of the Templeitself-here the twice-removed owner of the stock of the twocorporations constituting the Respondent-removes as wellfrom the Board's jurisdiction the business operated by GoodFoods and Chicago Lamb Packers at the Halsted Street meatprocessing plant. For reasons set out below I find no merit inthe contention.I find that the Respondent is engaged in commerce withinthe meaning of the Act, and that it will effectuate the policiesof the Act to exercise jurisdiction herein.IITHELABOR ORGANIZATION INVOLVEDI find that Local UnionNo. 87,Amalgamated Meat Cut-ters and Butcher Workmenof NorthAmerica,AFL-CIO, isa labor organization within the meaning of Section 2(5) of theAct.to rearrange their businesses and even eliminate themselvesas employers be balanced by some protection to the em-ployees from a sudden change in the employer relationship."And more recently the Board established the further ruleof law that the successor in such cases is not only obligatedto recognize and bargain with the establishedunion, but mustalso honor the substantive terms of the collective-bargainingagreement that is in effect.Burns Detective Agency,182NLRB No. 80. In the light of the clear admissions by theRespondent's agents that it consciously ignored both theserules of established law, the real question to be decided in thiscase is whether there are presented such pertinent facts as todistinguish this situation from that of the cited precedent andpermit this particular Respondent to operate its commercialenterprise outside the ambit of, and insulated from the statu-tory obligations resting upon all other employers?There is a further and separate allegation in the complaintthat the Respondent discharged six employees, i.e., all whoremainedof the original seven whocame withthe "employingenterprise," because they persisted in being represented bythe Union, this in violation of Section 8(a)(3) of the Act. Indefense it is contended that the men were not discharged, butonly temporarily laid off, and that the reason for the actionwas not any unlawful motive, but only the fact the Respond-ent believed at the time it was losing money, an economiccondition which it sought to remedy. A finalissue,disputedby the parties, arises from the Respondent's contention thatall six of these employees were recalled to duty shortly afterthe discharge and that all but one, who did return, refused therecall invitation.IIITHE UNFAIR LABOR PRACTICESThis is a successorship case. The Respondent bought andpaid for the business of the predecessor, lock, stock, andbarrel, includingthe building in which it is carried on. OnFriday, March 28, 1970, the selling partnership ceased doingbusiness; the following Monday morning, April 1, the Re-spondent continued doing thesame business,with substan-tially the same employees, the same diversified commercialcustomers buying the product, and the same suppliers send-ing it the livestock and materials. The Union had long beenthe bargainingagent for the employees, certified by the Boardin 1965. Its last contract, executed in 1968, by its terms wasto remain in effect until the fall of 1971. The Respondent'sofficers knew there was a union in the plant, as well as acontract in effect. Days of testimony were offered by theGeneral Counsel to prove that the Respondent refused tobargain with the Union, that it rejected the contract, that itmade all kinds of unilateral changes in conditions of employ-ment,as though the Union did not exist. Much of this evi-dence proved unnecessary, for the Respondent's own wit-nesses,managingagents, candidly admitted the refusal inevery respect. At the hearing counsel for the Respondenthinted at a number of defenses but did not articulate any onewith specificity. One assertion, advanced clearly, is that in thepurchaseagreementthe Respondent stipulated it would notbe bound by any agreement the predecessor may have made.The law is clear. "The duty of an employer who has takenover an `employing industry' to honor the employees' choiceof a bargaining agent is not one that derives from a privatecontract, nor is it one that necessarily turns upon the acquisi-tion of assets or assumption of other obligations usually inci-dent to a sale, lease,or other arrangement between employ-ers. It is apublic obligation arising by operation of the Act."Maintenance, Inc.,148 NLRB 1299. See alsoJohn Wiley &Sons v. Livingston,376 U.S. 543: "The objectives of nationallabor policy, reflected in established principles of federal law,A. TheEvidence1.Continuity of the employing enterpriseThe partnership which sold the business bought live lambs,slaughtered, cleaned, and sectioned them, and sold cut meatsto all kinds of purchasers, mostly retail outlets, such as chainfood stores. Its employees were butchers. The products weredelivered in trucks, driven not by employees but by severalof the individual partners. One of them, Anthony Chiappetti,an experienced butcher himself, also actedas insidemanager,and supervised the production employees. Good Foods con-tinued the business the day it took over on April 1 exactly asithad been going on before, the same building, the sameequipment, the same kind of work in processing live lambs tofinal cutting and sale, the same employees, the same custom-ers, and the same suppliers. Anthony Chiappetti was hired tocontinue, from the first day, as manager and supervisor of thebutchers, precisely the same work he did before. Good Foodsalso hired, on the first week of its operations, two laborerswho had never worked there before, their duties were de-scribed on the record as the usualcleaningup, plus some helpto the butchers in their regular work. Another one or two ofthe former partner-owners also did some work for GoodFoods, but not in the production process. Always, from thatfirst week to the end of the year, and perhaps even to the timeof the hearing in February 1971, the Respondent chose toestablish an independent contractor relationship with what-ever persons made its deliveries in trucks. Whether the vehi-cles belong to the drivers or to the Respondent the recorddoes not show, nor is it clear how the independent contractorstatus is arranged. But there is no question, in view of thetestimony of the company witnesses, that no one who drove,or now drives trucks for this Respondent, was ever or is nowan employee.require that the rightful prerogative of owners independently'CfEmerald Maintenance. Inc.,188 NLRB No 139 GOOD FOODS MANUFACTURING&PROCESSING CORP4232.Union representationLocal 87 of the Amalgamated Meat Cutters was the bar-gaining agent of the predecessor's employees from 1965 to thetime of the change of ownership;its agency status rested upona 1965 Board certification following an election.The unit wasdescribed as "all production and maintenance employees.. excluding office clericals employees,professional em-ployees ...." The last contract between the partnership andthe Union was executed on December 10, 1968, by its termsto continue in effect to October 1,1971. That the Union wasin fact the majority representative of the predecessor'sproduction and maintenance employees,and that its contractwas in effect and valid with respect to the predecessor, is notdisputed by the Respondent.At the hearing two officials of Good Foods tried to createthe impression that the Respondent knew nothing about theunion conditions in the plant,or any contract,until 3 or 4months after April 1, but the evidence proves otherwise.Chiappeti,now a managing agent of the Respondent,testifiedwithout contradiction that he mentioned the fact of the Un-ion in the shop to Raymond Sharieff,the president of GoodFoods Corporation,as early as 5 months before the sale,when explaining the various leases and documents related tothe business.Thereafter,still long before the turnover, heexplained all details again to a Mr. Oscar Brown,a lawyerwhom the Respondent had sent to look further into the con-templated sale. Chiappetti showed Brown the union contract,and the company books and financial statements. To JohnAli, general secretary of the Temple and predecessor to AbassRassoull,who later was in charge of all the records of GoodFoods and the other related corporations,Chiappetti showedhow his records reflected cash payment to the Union forhealth and welfare, as well as pension amounts due under thecollective-bargaining agreement.He also showed the Re-spondent's representatives, before the sale, how dues werewithheld from the employees'wages and forwarded to theUnion.I find the Respondent was fully apprised of the factthe employees were represented by the Union and that therewas this contract in effect when it bought the business.For a period after the Respondent started business it de-ducted dues from the wages of the butchers and forwardedthe money to the Union.The parties stipulated that for themonth of May the Respondent withheld$9 from the wagesof each of five butchers,for June $9 from the wages of sixbutchers,for July $15 from the wages of six butchers, andforwarded all this money to the Union.3.Refusal to bargainNo useful purpose would be served by detailing here thediversified evidentiarymatters proving the Respondent'srefusal to bargain with the Union as requested,for in the end,indirection and evasion may have appeared in the conduct ofwhatever the Respondent's agents between April and July,became open admission by them that they not only rejectedany idea that they were legally obligated to bargain with thisUnion for this plant, but indeed that they reject any dutyunder any law to recognize and deal with any collective-bargaining agent selected by any of its employees From thetestimony of Raymond Sharieff, the president of the Re-spondent: "And the decision we arrived at was to the fact thatwe could not allow our shop to be'run and governed by aunion....And I don'tbelieve that any other union shoulddictate to a religious body as to how they should conducttheir affairs....And this is something we just will not com-ply with......Sharieff also conceded that among the reasonswhy he rejected any union was the fact that otherwise theRespondent"would have to consult the union about settingwage rates ...[and] various working conditions of the em-ployees."From the testimony of Abass Rassoull: "And Iremember telling them[the employees] ...that we had nointention of signing a contract with the union...we didn'tfeel that we needed an overseer. .Clarence Greene, president of the Local Union, spoke toChiappetti several times after April 1 in an effort to communi-cate with the new owners. Chiappetti put him off once ortwice, and finally, sometime in June, Greene did meet withRassoull. Greene had received dues payments from the Re-spondent but not the health and welfare and pension moneydue under the contract.He asked what the Respondent in-tended doing about this, as well as about holiday pay. Ras-soull asked for time to consider the matter and to consult hissuperiors.Greene also met with Sharieff towards the end ofJune, with the same inconclusive results in his request thatthe Respondent treat the employees in keeping with the con-tract.Finally, on about July 28, representatives of both par-ties conferred in Rassoull's office. Greene was accompaniedby a union lawyer,Mr. Charles Orlove, and by NathanBrown, one of the butchers and the Union's steward in theplant;Sharieff and Rassoull were with another companyagent. The variances in the recollections of the witnesses astd what words were used are of little moment.According toGreene, Rassoull said:"We want absolutely nothing to dowith your Union.We want no part of your Union" "...ifyou came here expecting me to sign a contract,you are wast-ing your time."Orlove testified he explained Board law toeverybody,with chapter and verse,and that Rassoull thensaid:"We are not going to have anything to do with theunion.We are not going to deal with the union.We are notbound by your laws." Both Orlove, the lawyer,and Brown,the steward,related how Rassoull then tried to ask whetherthe employees really wanted the Union, with Brown statingthe men were"willing to go out on a strike to save what wealready getting."With this, according to Brown, Rassoullsaid:"Before I sign a contract,I'llclose it up." NeitherRassoull nor Shaneff contradicted this testimony, which iscompletely credible if only because consistent with the lateradmissions of the two company officials.There was talk after the July 28 conference of meetingagain,Rassoull telling both Greene and Orlove he might havespoken out too openly.The union representatives were will-ing to discuss the matter again,but no meeting was held. Inthe end,Orlove spoke to Rassoull on the telephone aboutAugust 14, saying he had filed Board charges against theRespondent and time was running out. Rassoull told himagain, as the lawyer testified without contradiction. " ..wehave decided now to return to our original position, and weare not going to deal with the union. We are not going to haveanything to do with the union "4.Unilateral actionConsistent with its announced intention the Respondentfixed employee conditions of employment as in its judgmentit thought proper; in some respects its actions paralleled thecontract terms-piece rates to the butchers and dues-checkoffpayments up the month of July-and in others its actionsconflicted with the contract provisions.At a first meeting with the butchers sometime in mid-July,Rassoull was asked whether the Company intended to paythe insurance premiums for them and their families-medicaland hospitalization-as the contract required.He told themthe Company was thinking of obtaining some insurance butonly for the employees themselves,not for their families. Theemployees demanded that the Respondent continue contribu-tions to their pension fund,also in keeping with the unioncontract.Rassoull told them they had better look for workelsewhere,for the Respondent had no intention of paying 424DECISIONS OF NATIONAL LABOR RELATIONS BOARDthem that benefit. It was stipulated that throughout the entireperiod-from the April takeover to the time of the hearing-the Company made no contributions to the Union's healthand welfare fund or pension fund. The contract called forovertime pay. The Respondent added several employees tothe payroll-mostly persons hired as laborers working by theweek, as distinguished from the butchers who continued onpiece work; these were black men, Muslim members of theTemple of Islam. The laborers worked overtime but were not,and are not being, paid for such work. The contract alsocontains specific provisions for vacation pay, with rathercomplex and refined details. The predecessor company paidsome vacation money to the employees before the end ofMarch. The butchers who then constituted the productionstaff worked for the Respondent from April through August24, when all of them were discharged. The General Counseland the Charging Party contend that the Respondent's failureto pay further vacation money to at least some of the butchersprove a further unilateral change in conditions of employ-ment and therefore cumulative evidence of illegal refusal tobargain. The recordin itsentirety, particularly the fact thecontract received in evidence does not explicitly show what,if any, vacation payments were due from the Respondentduring the 5 months the butchers were in its employ, does notpermit a definitive finding that in fact the Respondent failedto comply with the vacation clause of the contract.5. "Substantially the Same Employees"The underlyingbargainingunit with which this case isconcerned defines a productionand maintenancegrouping ofemployees. When the selling partnership gave up thebusinessat the end of March there were seven employees in the unit,all skilled butchers. The contract in effectsetsout an hourlywage rate for a laborer classification, but that employer hirednone;what cleaning up was required after the butchersfinished their work each day was performed by the butchersthemselves. Their piecework pay rate was so set as to takeinto consideration this additional work. As already explained,the delivery of the products to customers was done by thepartners themselves; in fact Chicago Lamb Packers, the part-nership, was then bound by a collective-bargainingagreementwith a Teamsters local to cover this very work by its in-dividual partners. Thus the question whether the purchasingcorporation continued business with "substantially the sameemployees" as its predecessor is to be tested against the sevenbutchers as a starting point.There is oral testimony about what persons were hired bythe Respondent, and there are two exhibits on the subject. Ofthese, one-G.C. Exh. 21-is a list of names with certainstatements and figures. It was prepared by the Respondentassertedly from its records for use at the hearing and handedto the General Counsel. During the hearing counsel for theRespondent argued that the information there setout is tan-tamount to its original records, and that it faithfully indicatesall the persons who worked after April 1, 1970, for the Re-spondent at this plant. The General Counsel did not so stipu-late and contends instead that the document is secondaryevidence at best, that absent the original records themselvesitmay not be used as true proof of the facts asserted thereonAn important witness for the Respondent, Mr. Rassoull, nev-ertheless used it as ready reference as a reminder to himselfwhile giving oral testimony. The other exhibit-C.P. Exh.3(a) to (f)--consists of the original payroll records of theRespondent for the weeks ending April 10, 1970, throughMay 15, 1970. All parties stipulated as to the authenticity ofthese records.There is some confusion in parts of the testimony, and Itake the Company's payroll records as the most reliablesource of facts for this aspect of the case. Of the seven originalbutchers, six worked without interruption with the Respond-ent up to August 24; the seventh, Willie Echols, workedcontinuously to the last week of July, when he left voluntarilyfor another job elsewhere. The names of all seven butchersappear on the payroll records for each one of the 6 weeksbeginning April 10.The April 10 payroll has 17 names. Seven are the oldbutchers. Two are laborers-Willie HollinsandEdward Hin-ton.The Respondent hired unskilled people to clean and helparound the place, and, as will appear below, with an intentthat they might also learn to be butchers.David Wilsonwashired when the Respondent took overas traineeto becomethe manager; Anthony Chiapetti took him under his wing.That Wilson actedas manageris also shown by other oraltestimony.Benny (Saverio)Musillami,another of the oldpartners, was a retailsalesman.Leonard Danelsonwas alivestock buyer. From Rassoull's testimony concerning Da-nelson: "[Danelson] went and brought sheep at the farms andaround the countryside under Mr. Chiappetti's direction,bought the sheep for us." Fourothers-Jarriott McLemore,Bob Coleman, I. J. Ellis,andVictor Peps-wereindependentcontractors. They are so identified on the payroll, althoughthey also have separate titles, and Rassoull made their inde-pendent contractor status very explicit in his testimony.' Thelast name isJoseph Roe,designated driver. I find that for theworkweek ending April 10 there were at most 10 employeesin the bargaining unit: 7 old butchers, 2 new laborers, andRoe, a driver, of whom more below.The April 17 payrollhas 18 names;16 continue as theprevious week, Peps disappears and 2 are new:Jerrely ScottandDaniel Chaney.Scott was a bookkeeper and Chaney isdesignated driver. I find that for the week ending April 17there were at most 11 employees in the bargaining unit: the7 butchers, the 2 laborers, and 2 drivers, about both of whommore below.The April 24 payroll shows 20 names; 18 are exactly asappeared for the previous week, and 2 are added:AnthonyChiappetti,the manager andTommy Young,whose nameappears with no identification at all. The record otherwiseshows only, as Rassoull said, that Young "worked in thecooler." I find that for the week ending April 24 there wereatmost 12 employees working in the bargaining unit: the old7 butchers, the 2 laborers, 2 drivers, and Young.The May 1 payroll shows the same 20namesas the previ-ous week. The only variance is that both Hollins and Hinton,previously called laborers, are designated "cooler," and Sav-erioMusillami isnow also called "cooler."The May 8 payroll shows19 names,all also appearing onthe previous week's payroll. The only variance is that Youngdisappears, and Hollins, Hinton, and Saverio Musillami arenow called "freezer," instead of "cooler."The May 15 payroll shows the same 19 names appearingon the previous week's payroll, with no change whatever.He thus testifiedA As indicated here, there were certain individuals that were work-ing with Chicago Lamb as independents For example, listed here thereis a Jarriott McLemore, who was a driver, and he had a contract todeliver lambs for Chicago Lamb as an independent, and which meantthat we did not consider him an employee of Chicago Lamb, conse-quently we did not make any deductions from his pay for FederalIncome TaxQ Now, who else is it true of)A Jarriott McLemore, Bob Coleman, I J Ellis, Victor Peps GOOD FOODS MANUFACTURING & PROCESSING CORPApart from this precise data proved directly in the onlyrecords of the Respondent produced at the hearing by any-one, there is some vague, generalized, inconsistent, and vacil-lating oral testimony by Rassoull, who seemed to be therepresentative of the Respondent most cognizant of its affairswith respect to this meat processing plant, and by Sharieff, thecompany president. If the disputed oral testimony be ignoredfor the moment, and the 6 weeks payroll records be deemedcorrect on their face, it must be found that the ratio betweenold and newly hired employees was as follows for the succes-sive weeks: April 10, seven old (butchers), plus three new(two laborers and one driver); April 17, seven old plus fournew (two drivers and two laborers); April 24, seven old plusfive new (two laborers, two drivers, and Young in the cooler);May 1, seven old plus five new (two laborers, two drivers andYoung); May 8, seven old plus four new (two laborers andtwo drivers), and May 15, seven old plus four new (twolaborers and two driver). Accordingly, it is clear that evencounting the one or two "drivers" for various weeks, theoriginal group of seven skilled butchers continued to consti-tute the majority of the production and maintenance em-ployee complement throughout the first 6 weeks of operationby the new Company. All were union members and all werehaving their union dues checked off from their wages. Andthere is no reliable evidence to indicate this ratio changeduntil one butcher, Echols, left in July, and the remaining sixwere discharged on August 24.Moreover, a fair reading of the record as a whole alsorequires a finding that on this question of whether or not"substantially the same employees" continued to work, the"drivers," indicated in the original payroll records, may notbe counted.The contention voiced by the General Counsel and theUnion, both at the hearing and again in their respective briefs,that truckdrivers were "excluded" from the bargaining unit,is literally incorrect. The original consent election agreementin 1965 and the certification of representatives which fol-lowed it are silent with respect to drivers, in or out It is a fact,however, that drivers were covered by separate contract withthe Teamsters Union while the predecessor ran the business,and that they were independent contractors when driving forthe Respondent. They were never included in the bargainingunit. Both Rassoull and Sharieff, for the Respondent, showedclearly in their testimony that any question of the limits ofany bargaining unit was a complete irrelevancy for them, forthey fundamentally rejected any concept of collective bar-gaining as envisaged by the law. Sharieff used the word "we"with regard to which of the various corporations associatedwith his religious group he was talking about. The testimonyof Rassoull, who said he is in personal charge of the recordsof all the corporations mentioned at the hearing, gave tes-timony that is essentially of no definitive value on this point.He used General Counsel's Exhibit 21-the list of names theRespondent had extracted from certain records which it didnot offer in evidence. Referring to the various persons therenamed Rassoull said, among other things: "All of those[listed names] who are part owners, members of the Templeof one time or another may go to 26th Street [a location otherthan the Lamb Processing Plant] to help out there."Q. I will ask you again, do they go to any other stores,factories, owned by the Muslims or Good Foods to helpout?A.Well, there is a possibility that they would. Icouldn't say offhand, sir, I wouldn't be able to tell.Q. And to what other locations might they go?A. Wherever they would be needed for the temple.425Q. So can you tell us how much time the employeeslisted on General Counsel's Exhibit 21 spend working atthe Halsted Street location?A. No, sir, not now I can't, not at this moment.Q. Well, I am trying to understand General Counsel'sExhibit 21. The names that you put under the terms"Position Held," those, then, are not the names of thepositions held at the time of hire; are they?A. I would say not necessarily ....****Q. So there is no way, by looking at General Counsel'sExhibit 21, that we can tell whether that position was theposition at the time of hire or the position sometime laterafter hired; is there?A. No, Sir.*****Q. All right. In respect to Daniel Chaney, from thetime he was hired, where did he spend the majority ofhis time, if you can recall?A. I can't recallQ.Would any records show that, reflect that, Mr.Rassoull?A. No, no they wouldn't.Somewhat confusing, there was received in evidence a one-sheet exhibit listing a number of names, each followed by adate; at the top appears the phrase "Good Foods." The par-ties agreed it reflects the date of hiring of those individuals.Close examination shows that in a number of respects itcannot be reconciled with the dates appearing on the payrollrecords. For the most part, however, it seems to reflect thenames of persons hired about the time of the mass layoff onAugust 24, and thereafter, as late as towards the end of theyear. By that time the refusal to bargain had effectively beenconsumated, and the union butchers discharged.I hold it a fair finding that at no time during the first 6weeks of operation by the Respondent, at least, were thereever at any given time more than four newly hired employeeson its payroll besides the continuing original seven butcherswho worked throughout the period.B.Violation of Section 8(a)(5); Violation of Section 8(a)(1)I find that all production and maintenance employees ofthe Respondent at its 3907 South Halsted Street plant, ex-cluding truckdrivers and all supervisors as defined in the Act,constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of the Act. Ialso find that at the time of the events, starting on April 1,1970, and continuing through the month of August 1970, theUnion was the representative for purposes of collective bar-gaining of the employees in this unit, and by virtue of Section9(a) of the Act was the exclusive representative of all suchemployees for the purpose of collective bargaining with re-spect to rates of pay, wages, hours of employment, and otherterms and conditions of employment.I find that Good Foods Manufacturing & Processing Cor-poration, doing business in its own name and as a division ofChicago Lamb Packers, Inc., is the successor to ChicagoLamb Packers, a partnership, within the meaning of theBoard's decisional precedents.' Immediately upon takingover the business of the predecessor, it started and continued4Tom-A-Hawk Transit,174 NLRB No 24 426DECISIONS OF NATIONAL LABOR RELATIONS BOARDto do the same kind of work, in the same location, with thesame equipment,and using substantially the same employees;it purchased its necessary stock from the same suppliers andsold its finished products to the same customers; it even uti-lized essentially the same immediate supervision as did thepredecessor As the successor to the employing enterprise theRespondent was obligated in law to bargain with the estab-lished and recognized exclusive majority representative of theemployees.John Wiley & Sons v. Livingston, supra.Respond-ent knew, both before purchasing the business and after tak-ing it over, that the Union represented the employees and thatthere was a collective-bargaining agreement then in effect. Ido not credit the testimony of Rassoull, at one point, that hefirst learned of the Union's existence in this plant in July.There is no contradiction of Anthony Chiappetti's story ofhow he explained these facts to the Respondent's representa-tive when they first looked into the matter, even showing acopy of the contract and his financial record of payments ofdues and insurance and pension contributions to the Union.For several months the Respondent deducted union duesfrom the wages of the butchers and forwarded them to theUnion. Rassoull's attempt to disassociate himself from thismost revealing fact, on the ground that it was not he but theoffice girl of the Temple of Islam who did this without hisknowledge, is a weak reed indeed. Elsewhere in his testimonythe principal thrust of the Respondent's defense rests uponthe persistent assertion that the religious body, called theTemple, and the Respondent meat packing company are oneand the same, inseparable.I also find that the Respondent refused to bargain with theUnion on request and thereby violated Section 8(a)(5) and (1)of the Act. This was no technical violation of the statute; itwas explicit denial of any duty to comply with the require-ments of law, of the employee's rights to engage in self-organization and collective bargaining, and of the applicabil-ity to the Respondent of established court precedent.Consistent with the expressed position of the Respondentalso articulated by himself, Rassoull did not deny the detailedtestimony of one employee after another about unlawful andcoercive statements made by management agents. In mid-July he gathered the butchers to suggest holding their payback a week to facilitate the Company's bookkeeping proce-dures. In the discussion some butchers asked whether theRespondent intended to continue paying the hospital andwelfare benefits; Rassoull told them it planned to do so onlyfor the employees themselves, but no longer for the benefit oftheir families also. Asked about pension payments to theUnion, he told one man he could look for a job elsewhere ifthat was what he wanted, because the Respondent was notgoing to pay for any pension. At this point, according toWardell Ollie, Rassoull told the men, in the presence of all," ... if we was thinking about the union, the union was out.He said before he'd sign a contract, he'd close up the place."Ollie's testimony is substantially corroborated by NathanBrown, Echols, and Quincy Totten, others of the butchers.Rassoull againgathered the butchers a day or two aftermeeting with the union agent and the Union's lawyer, when,on July 28, he had directly rejected the request to bargain.Shaneff was also present that day. Rassoull told the men hehad just met with the union representatives and that "beforethey'd havea union inthere, they'd close the place down."With this he then asked the assembled employees to vote onwhether or not they wished to be represented by the Union;he left them alone for about 5minutesto decide and thenreturned to ask what they thought. They told him they didnot care to vote; they wanted to wait until Brown, the unionsteward butcher, returned. There is no reason to reject hereexactly what Rassoull said and did that day was consistentlyreported by others: Hugh Franklin, Ollie, Brown, Echols,Alonzo Woodson, and Totten. Rassoull recalled that at thismeeting he reported his union conference to the men and toldthem:" ...that we had no intention of signing a contractwith the union ... that the Nation of Islam had a policy ofdealing with justice and,you know,dealing justly with all ofour employees. Consequently, we didn't feel that we neededan overseer ...." He continued to testify he then asked themen "who was interested in the union remaining in, youknow,in the shop itself."Rassoull did not deny telling themen then and there that the Respondent would close the shopbefore having anything to do with any union.Coupled with the simultaneous threat to shut down thebusiness,the interrogation of the employees concerning theirunion sympathies was a direct violation of Section 8(a)(1) ofthe statute chargeable to the Respondent, as I so find.' I alsofind that the threat, twice expressed, to close the plant if theemployees persisted in their union resolve,was a violation ofSection 8(a)(1).C. The Ultimate DefenseDuring the hearing many defense contentions were madeby implication, some subtly and some in broad generalitiesintended to include the particular, but not quite preciseenough to be coherently quotable. Some of these came fromRassoull and Sharieff, the principal defense witnesses, but thegreater number were voiced by Respondent's counsel, eitherwhile objecting to the form of the entire proceeding, or in hisexamination of witnesses.Thusit is suggested that the Com-pany did bargain with the Union on some negotiable matters,that it did not in fact refuse to recognize and deal with theUnion, that the six old butchers released on August 24 werenot selected for discharge because of the prounion sentiment,and, in total,that the Respondent corporation is not a succes-sor to the selling partnership. Respondent's counsel referredto constitutional rights, to the first amendment, but the pass-ing observations remained on record as general commentswithout clarification of position, and without supporting legalarguments. No posthearing brief was filed, such as wouldhave shed light upon the Respondent's real defense.A fair reading of the evidence in its totality, particularlythe combined testimony of Sharieff and Rassoull, leaves nodoubt that the Respondent's ultimate defense-not just toone allegation of wrongdoing or another, but to the entirecomplaint-is that because of these witnesses' religious be-liefs, or because of the religious beliefs of their associates, anyand all conduct on their part must be excused. There is noreason for not believing the Union's lawyer, Mr. Orlove, andI therefore credit his testimony that when he explained toRassoull and others of the Company exactly what Board lawholds, even offering them the printeddecisionalprecedents toread, the Respondent's officer answered him; "We are notbound by your laws " This means, and the record could notbe clearer, that the ultimate defense in this case is that thisRespondent is free to refuse to bargain with this Union or anyunion, to discharge its employees because they choose toengage in collective bargaining, to threaten them with plantclosure in order to assure that they not attempt self-organiza-tion, and to run its commercial enterprise without regard tothe laws of the land applicable to all otherbusinessundertak-ings, including, of necessity, any competing meat processingmerchants.the word-by-word testimony of all the employees; that this is'Struksnes Construction Co, Inc.,148 NLRB 1368. GOOD FOODS MANUFACTURING & PROCESSING CORP.As to the reasoning whereby such a defense should besustained here, there are only the words that came from themouths of Sharieff and Rassoull. These two men are in chargeof thebusiness-a straight meat slaughtering and wholesalingplant; it was they who were placed in authority by the thecorporate interests, regardless of who the individual financialbackers may be;itwasthey who committed the unfair laborpractices alleged in the complaint.Shorn of inflammatoryphrases, all they said is that they can run a business in totalviolation of the proscriptions and obligations imposed by theTaft-Hartley Act because their religion teaches them thatunions are a bad thing, or because others-including theirspiritual leaders-tell them unions are to be shunned. It willbe recalled that after telling the Union's representatives hewould have nothing to do with them, Rassoull had secondthoughts and suggested another meeting, only to say onceagain-after conferring with his religious superior-that hisreligious organization chose to ignore the civil law of theland.Ifind no merit in the overall defense based on religiousgrounds. The Respondent proved that Muhammed Temple# 2 of the Holy Temple of Isalm was incorporated under theIllinois statute pertaining to religious corporations.There isno occasion here for expressing any opinion on whether ornot that organization in fact exists to further a purely reli-gious objective, for the Board has long held that a commercialenterprise, corporate in structure and distinct in operations,is subject to the jurisdiction of this statute albeit it may beultimately owned by a religious group.' The Good FoodsCorporation was organized and exists as a legal entity directlyby virtue of other Illinois statutes that govern business enter-prises. It buys and sells meat, for a profit, without discrimina-tion on any basis as to the character or religious beliefs of itscustomers. Indeed, part of its business is carried on in aspecial way so as to accomodate the religious precepts ofanother religious group,the Jewish Kosher meat retailers. Itis twice removed from Muhammad's Temple # 2, for itsstock is first owned by Your Supermarkets, itself a retailingbusiness corporation,and only then again indirectly underthe control of the Temple, which owns the stock of YourSupermarkets. To the extent that Rassoull and Sharieff tiedthe objectives of the Temple with those of the Respondentcorporation, the testimony of these witnesses as to the pur-pose of the Temple warrants some consideration. Sharieff saidthe reason why this meat plant was bought by the largergroup of Muslims was: " ... to help to create more employ-ment for the members ... to create more jobs for them.". . in racially segregated neighborhoods such as I live inand others of our people live in, it is very difficult to getquality meat .... So, to eliminate this we bought the meatplant so that we could assure ourselves of getting qualitymeatswithoutgoing allover the city to look for it."Throughout his testimony Rassoull referred to the Temple,and all of its Muslim members, as a concept interchangeablewith "Nation." Againand againhe spoke of the "Nation ofIslam," "Mr. Muhammad[ElijahMuhammad]is building anation." Asked why the Respondent, following the teachingsof Rassoull's religious leader, does not pay its Muslim mem-ber employees for overtime work performed, he said: "What-ever the Nation acquires, being a part of the Nation, whatevergross the Nation has, whatever benefits that are-whateverbenefits that can be construed by or that can be garnered bybeing a part of the Nation, this is what they benefit, sir."Thesewords echo a more temporal than spiritual message.Rassoull did not contradict the credible testimony of the6WesternMeat Packers, Inc,148 NLRB 444, reversed on unrelatedgrounds 350 F.2d 804 (C A 10)427lawyer, Orlove, that at his early conference with Rassoull theRespondent's the Respondent's agent said:"Our organiza-tion is for the purpose of upraising the black man,bringingjustice to the black man, bringing pride to the black man."Itwould appear from these words that the purpose of theTemple, and therefore of Good Foods also, is as much a socialand political objective as it is religious.Indeed, coupling theforegoing evidence with the company agents' further state-ments at the hearing, it can also be said that both groups,Temple and Good Foods, are as well concerned with mattersof economics.Rassoull explained he sets wages according toa man's needs, no more-no less, and that there is no needto pay the employee for extra hours worked. He said this ishis religious belief. He justified his total rejection of all unionson the ground that the Respondent deals "justly with all ofour employees." No less candidly Sharieff said at the hearing:" ... we could not allow our shop to be run and governed bya union ... I don't believe that any other union [other thanthe Temple] should dictate to a religious body as to how theyshould conduct their affairs ... our businesses are inter-twined in our religious beliefs."It is nowhere suggested,and there is no evidence in theleast indicating, that those agents of the Respondent whoappearedas witnesses,or any others who did not but of whommuch was said,are anything but sincere and honest in theirconvictions, be their ultimate aims political, economic, orreligious.Of no less good conscience have many other em-ployers been over the years when questioning the value andcontribution of labor organizations to American social andindustrial life. That such views, in good earnest held but inconflict with congressional enactment, have never constitutedadequate defense to the commission of unfair labor practices,is now so well established in law as to justify no citation ofauthority.A comparable defense failed inCap Santa Vue v. N.L.R.B.,424 F.2d 883 (C.A.D.C.), where the court had occasion toconsider a respondent's defense that "it was the teaching ofthe Church and the religious belief of the Employers that itwas wrong to have anything to do with a labor union." SeealsoCantrell vConnecticut,310 U.S 296.D. Violations of Section 8(a)(3)On August 25 the Respondent laid off 6 men-all of theoriginal seven butchers who were still at work. The complaintcalls this unlawful discharge in violation of Section 8(a)(3) ofthe Act. The defense is an assertion that the Company waslosing money, or believed it was losing money.The evidence strongly supports the allegation of the com-plaint. The fact of antiunion animus could not be clearer andneed not be repeated. These butchers were the unionmen andall others then at work were not. While the record does notmake clear exactly how many other persons were then atwork, or otherwise cooperating with the Respondent, it isconceded no one else was dismissed. At the start of that samemonth, shortly after August 1, Rassoull had gathered thebutchers, and only the butchers, to pass on to them what hehad just told the union representatives, that in no circum-stances would the Respondent have anything to do with theirunion. He also told them he would close the plant if he hadto in order to avoid any collective bargaining. With this hismessage,he then told them to vote on the question; he wantedto know then and there what their position was going to be.They give him to understand they were determinedto remain"union "The economic defense vacillates, once saying the Respond-ent was losing money, then again only that the records weremixed up, that certain unspecified credit invoices had beenmislaid and that the company officers were mistaken about 428DECISIONSOF NATIONAL LABORRELATIONS BOARDtheir own business. No records were produced to support anyone of thegeneralitiesso voiced offhand. Sharieff, who gaveorders to Rassoull, was askedat the hearinghow it cameabout that only the butchers, the men who really producedfor the Company, were selected for release, and none of theother employees, who did onlycleaning andtidying uparound the the place. Sharieff answered on the record:" ... those thatremainedwere part owners of the place be-cause they helped to buy it ... they contributed money to theTemple, and the Temple bought it ... every Muslim is partowner of thebusiness...." "Q. What was the policy deter-mined upon which people would be laid off in respect to yourdiscussionswith Mr. Rassoull? A. As near as I can recall, itwould be to the fact that we were not accustomed to dealingwith unions, laborers, and prior to us buying the plant, wedidn't know that this union contract existed. So the unionlaborers had to go first. That's the only thing I can say."August 24was aMonday. The previous Thursday, August20, Greene, president of the Union Local, had written a letterto the Respondent,again callingattention to the existingcontract, reminding the Company that newly hired em-ployees must join the Union in 30 days to stay on the job, andwarning that the Union would otherwise demand their dis-charge. Greene wanted to know thenames and datesof hiringof the Muslims then at work. The discharges came the veryfirst workday after the Respondent received this letter. Thereisalso indication that the idea of avoiding the Union al-together by simply getting rid of all union members lurked inthe mind of management a month earlier. When the unionlawyer explained the Board's law in the case of a successor-ship, Rassoull asked: " . . . if they had bought a company anddischarged all the employees, then hired their own em-ployees, would he have to deal with the union."On this evidence a conclusion that the Respondent dis-charged the six butchers on August 24 in order to removefrom the plant all union members or adherentsis inescapable.And the inference of illegal motivation is not effectively weak-ened by the conclusionary statements of the company wit-nessesthat their motivation was economic. Rassoull told thebutchers that morning he was laying them off because theCompany was losing money. He told Franklin, one of themen, that the Respondent would recall them "if they founda cheaper way to operate the plant." Anthony Chiappetti,who had long himself been an owner and from April 1 hadcontinued to work for the Respondentas a manager, testifiedthatRassoull's complaintcame asa surprise to him thatmorning. Rassoull showed him some records but Chiappetticould not understand them; he said "it [the records Rassoullshowed him] showed a fantasticloss, I mean, for that periodthat he had had with them." He told Rassoull there must bepapers missingfrom what he had in his hands, and that whatRassoull was saying was "impossible" in the light of the workthat had beengoing on.As he continued his testimony Ras-soull ended with saying the losses "weren't as great as we firstthought it to be."The testimony of the two company witnesses cannot bebelieved on this point. It was left on the record as no morethan their unsupported conclusionary assertions. All theyhad to do to give their story substance was to produce somerecords, be it income,sales,inventory-any kind of directrecords, but something other than their own general state-ments. Nothing in support was produced.I find that on August 24, 1970, the Respondent dischargedNathan Brown, Anthony DiVizio, Hugh Franklin, WardellOllie,Quincy Totten, and Alonzo Woodson because theyrefused to abandon their prounion attitude, and thereforeviolated Section 8(a)(3) and (1) of the Act, as alleged in thecomplaint.IV THE REMEDYThere must be a fair and conscionable relationship betweenillegalacts committed and remedial steps ordered for undoingthe consequent coercion. The Respondent threatened to denyemployment to its employees by saying it would close theplant to avoid dealing with a union, it illegally interrogatedthem about their views, and it gave them to understand thatregardless of their desires they would never have the benefitsof collective bargaining with this Respondent. Dispassionatediscussion of the pros and cons of unionism, be it in the shop,in the home,or even in a religious temple,are one thing, andthere is no suggestion here that such talk must be curtailed.So far as employees are concerned, there is no duty to join orassist a union; the matter is a privilege to be exercised orignored.It is no sin to dislike labor organizations,regardlessof a man's reason. But threats of economic retaliation byemployers, hurt in people's employment, are something elseagain,and are enjoined by law. The Respondent must beordered to stop making such threats to any of its employeeswho might choose to exercise the rights guaranteed by thestatute.The Company also illegally refused to bargain with theUnion at a time when it was the statutory, established exclu-sive representative of its employees. It must be ordered tocease and desist from such conduct in the future. It dis-charged the butchers because of their union activities; this toothe Respondent must be enjoined from doing again.Effectuation of the policies of the Act normally requiresreinstatement of illegally discharged workmen. Within a dayor two of the Monday discharges a number of the men hadfound comparable employment at a nearby meat processingplant called Chiappetti Packing Company; it is owned byother members of the Chiappetti family. The Respondentcontended at the hearing that it had recalled all six of themen. Sharieff testified he told Anthony Chiappetti "to callthem back," and Rassoull that "all of the employees that hadbeen laid off ... were recalled or at least that was the reportthat we received." But they themselves did not speak to theemployees. They sent Anthony Chiappetti, who, concededly,as a member of management had for months been running thekill floor and directly supervising these men.Chiappetti testified that he was told, during the week, toresume operations with butchers. He recalled DiVizio, whoaccepted and started work on Friday, August 28. Chiappettialso said that he sent a message to Ollie and Franklin invitingthem to the plant to resume work, that they came on Friday,but that they refused to accept reinstatement. Both Franklinand Ollie gave like testimony; they admitted they were invitedto work, that they came on Friday for their paychecks, butthat they refused to work and left. They are not entitled toa second offer.On Thursday Chiappetti also went to the Chiapetti Pack-ing Company plant, where Brown and Totten were working.He spoke to Brown, and there is a conflict in testimonybetween their two versions as to what Chiappetti said. Ac-cording to Brown, the manager simply informed the butcherhe was not asking them to return to work, because they were"all set," and wanted to know only who was "next in line,"as he was recalling the butchers. Brown denied having beeninvited back, or refusing to return. Chiappetti testified he toldBrown he was recalling "a couple of butchers" and asked"Do you want to come back?" Brown answered, still accord-ing to Chiappetti: "Me and Totten have a piece of a job. Ithink we'll stay here." Chiappetti continued that only thendid he ask who was next in line. Brown was the union stewardat the Respondent's plant, and he testified he repeated Chiap-petti's conversation to Totten that day. GOOD FOODS MANUFACTURING & PROCESSING CORP.429I credit Chiappetti. He had long worked with the butchers;it is unlikely he went to the other plant solely to ask Brownfor the order of seniority covering only seven men. Still work-ing as manager for Good Foods 5 months after the event, andcalled as an adverse witness by the General Counsel on thefirst day of the hearing, he did not hesitate to offer facts thattended to prejudice the interests of the Respondent in thisproceeding.More significant on this credibility issue is thetestimony of Clarence Greene, the president of the UnionLocal, who said he had a conversation with Brown on thesubject of reinstatement offers.He visited Brown at the new place of work; on first beingasked by Respondent's counsel when this talk took place,Greene answered: "It was during the period of the closedown." This would place the incident during the very weekthat Chiappetti said he went to ask Brown and Totten tocome back. As he continued to testify Greene changed thetime to "approximately two weeks past the period." Con-fronted with his earlier affidavit, he admitted being told byBrown that day that there had been a request to return, buthedged as to the words Brown had used. Finally, withoutequivocation, he testified Brown "says we don't want to goback over there with those bastards " His affidavit, dated only2 days before Greene appeared on the stand, and which hedid not reject, gives the reliable version of his talk withBrown:One day I went down to Chiappetti Brothers and NateBrown was working there. I talked to him in the plant.We were talking about DiVizio working there but he wasworking in violation of union rules. Nate said, Tonywanted us to go back over there. He said, we don't wantto go back over there with those bastards.Tony is Anthony Chiappetti.In his brief the General Counsel indirectly but unmistaka-bly limits his request for reinstatement order to Franklin,Ollie, and Woodson. The credited testimony is that AnthonyChiappetti invited both Brown and Totten back to work.Brown admitted he passed the message on to Totten. Whenhe told Greene "we" did not want to return, he spoke for bothmen, for Totten, knowledge of those words, did not go back.Neither Brown nor Totten is entitled to reinstatement now.No effort was made to recall Woodson; the Respondentmust offer him his old job or its equivalent.On August 28 the Respondent resumed the slaughtering oflambs; DiVizio worked for some weeks, quit, and then re-turnedagain.More laborers were hired, as yet unskilled, butwith time they used knives more and more and learned thebutcher's craft. There is no question but that while changingitsmind about using the old butchers, the Respondent neverdeviated from the resolve to have nothing to do with theUnion and to do business without regard to any of the oldcontract terms. When Franklin and Ollie were at the plant onFriday, that August 28, vacillating on whether or not theyshould accept reinstatement, Wilson, a Muslim, and the newmanager being trained by Chiappetti, told them "the Unionis out." Chiappetti recalled that when Brown refused to re-turn it was with the comment: "They don't want to pay thehealth and welfare and pension." It is argued that because theRespondent was unwilling to abandon its earlier determina-tion not to recognize the Union, as collective-bargainingagent, and/or because it intended to continue to violate theterms of the predecessor's contract with the Union, its em-ployees had a right to withhold their services and impose thefinancial burden of backpay upon the Company until suchtime as it agreed to comply with the law, and the contract,in full. This reasoning would require a like holding that thebutchers could have quit work at any time between April 1and August 24 and place themselves in a position comparableto constructive discharges.Itmeans all workmen whose em-ployer refuses to bargain with their exclusive representativecould withhold their services and be entitled to retroactivepay for unearned wages regardless of the employer's desire tocontinue their employment. I do not understand this to beestablished law, and I find the argument to be without merit.Woodson must be made whole for any loss of earnings hemay have suffered until such time as he is recalled to work.DiVizio must be made whole for any of his losses until theFriday, August 28, when he started work again. As to theother four men, Brown and Totten must be made whole forany loss ofearningsfromMonday, August 24, throughThursday, August 27, and Franklin and Ollie through Fri-day, August 28.The Respondent's refusal to pay to the Union the healthand welfare insurance costs on behalf of the butchers, as wellas to make the pension contributions,can also be viewed asviolations of Section 8(a)(5) of the Act entirely apart from thefact it failed to honor the contract as such. The failure tomake these payments was substantial unilateral change inconditions of employment without consulting the establishedbargaining agent. This is equally true of the Respondent'srefusal to pay for certain holiday benefits which had long beenestablished conditions on the job-a man's birthday, for ex-ample. The exact details of what further improper changes ofemployment conditions were made-involving money mat-ters-do not all appear on the record because precise investi-gation of these matters more appropriately takes place at thecompliance stage of the proceeding. Whatever moneys wereimproperly withheld, however, must be paid, to the Union orto the employees, as the case may be, including Willie Echols.A final element of the remedial order in the usual succes-sorship case is that the purchasing employer must bargainwith the union on request. But like every other corrective stepdirected by the Board, this command, too, is or is not justifieddepending upon whether it serves, in the given case, to effec-tuate the policies of the Act. However variously it may havebeen stated over the years, the ultimate goal, of the originalWagner Act as well as of the Taft-Hartley Act now, isachievement of industrial stability, removal of obstacles tothe flow of commerce, uninterrupted fruitful employment,and economic peace. If these objectives be kept in mind aserious question arises asto thewisdom,in this case, ofordering Goods Foods to bargain with the Union when thisDecision issues.No union members are at work now. DiVizio chose to leavewith finality before Christmas. Woodson must be offered ajob, but he may, like his formerassociates, elect not to returnto that hotbed of disagreement. The remaining four butchersmade their position clear, they are finished with this com-pany. By February of 1971 the Muslims were at work; labor-ers only at the start, they had by that time acquireda certainskill, they were slaughtering and sectioning the lambs, andbusiness was progressing. And this was no more than fulfill-ment of what Sharieff said, that the Temple and its associatedcompanies undertook the entire venture "to create more em-ployment" for the Muslim members. There is no reason todoubt Rassoull's statement that the plant was purchased "forthe purpose of upraising the black man, bringing justice. [and] ... pride to the black man." In the process theRespondent, in this fundamental objective joined with theTemple and other integrated companies, ran afoul of the law.One can disagree with the methods pursued by the Muslims-indeed five of the six discharged butchers are black menand they disagreed. But there is no gainsaying the moralsoundness of their ultimate social, economic-or even reli-gious-purpose. 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn these special circumstances, one wonders: what are thechances that an affirmative order to bargain-pitting men atwork in such a commendable frame of mind against an out-side union holding to a narrow, legalistic view-will achieveindustrial stability?What likelihood is there instead that sucha directive will disrupt the plant and fan the fires of socialdiscontent? In short, what are the probabilities that a conven-tional order will effectuate the policies of the Act? WhenBrown referred to the Muslims as "those bastards," was hedisagreeing with their concept of abstract unionism or was hequarreling with their hopes and programs as to how the blackman should approach the racial problems of the day?Among the remedial elements requested by the Union iscash payment by the Respondent for costs to be incurred bythe Union for "reorganization" of the present, or future em-ployee complement. But clearly all employees, present andfuture, will be Muslims. This means the Respondent, drivenby a desire to rearrange and correct the balance of socialvalues-real or fancied on the merits and legal or extra legalin procedures-must be ordered, by the fiat of Government,to finance possible obstruction of its design. In a case, appliedto a different set of facts, its argument would not lack appeal.Rassoull was wrong in telling the Union "we are not boundby your laws." He, as well as his associates, is bound. But thisis not the moment in history for rubbing people's faces intothe dirt and exacting the full measure of judicial retribution.The best minds of the nation are hard at work in search ofa reasonable and peaceful resolution of the ills that plaguesociety. Their chances for success are better served if in thisrelatively small case, involving so few employees, the hand ofjustice deal lightly rather than harshly. If withholding theusual bargaining order here is seen as an exception to the rule,there is supporting example, both recent and very current, forexceptions made in the firm application of law-firing blacksinstead of bullets.Departure in this case from the usual remedial order insuccessorship cases, is not to be taken as precedent for anyother case, any different set of facts. Were a substantial num-ber of the discharged employees entitled to reinstatementbecuase of the Respondent's unlawful discrimination againstthem, the question would appear in a different light, and thefinal answer might well be another one. Were the chances ofultimate accord between the Union and Muslims more per-suasively and immediately apparent, again encouragement of,or even a directive towards, compulsory collectivebargainingmight be appropriate. The record of this case, taken as awhole, invites what seems to be the adage of the day: take iteasy.'V THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section III,above,occurring in connection with its operations as de-scribed in section 1, above, have a close, intimate, and asubstantial relation to trade, traffic, and commerce among theseveral States and tend to lead to labor disputes burdeningand obstructing the free flow of commerce.CONCLUSIONS OF LAW1.The Respondent is an employer within the meaning ofSection 2(2) of the Act, and is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the meaningof Section 2(5) of the Act.3.By refusing to bargain with Local Union No. 87, Amal-gamatedMeat Cutters and Butcher Workmen of NorthAmerica, AFL-CIO, as the exclusive representative of itsproduction and maintenance employees the Respondent hasengaged in unfair labor practices within the meaning of Sec-tion 8(a)(5) of the Act.4. By discharging Nathan Brown, Anthony DiVizio, HughFranklin,Wardell Ollie, Quincy Totten, and Alonzo Wood-son because of their determination to engage in union activi-ties, the Respondent has interfered with, restrained, and co-erced its employees in the exercise of the rights guaranteedin Section 7 of the Act, and thereby engaged in unfair laborpractices proscribed by Section 8(a)(3).5. By the foregoing conduct, by coercively interrogating itsemployees concerning their union sympathies, and by threat-ening to close its plant in retaliation for its employees' unionactivities, the Respondent has engaged in unfair labor prac-ticeswithin the meaning of Section 8(a)(1) of the Act.6.The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct.[Recommended Order omitted from publication.]'"But whenever the offense inspires less horror than the punishment, therigour of penal law is obliged to give way to the common feelings of man-kind"Edward Gibbon,Declineand Fall ofthe RomanEmpire,chapter XIV